Citation Nr: 1009070	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-19 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is the son of a Veteran who had 
service from February 1969 to December 1971, including 
service in Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2008, a 
statement of the case was issued in June 2008, and a 
substantive appeal was received in June 2008.


FINDING OF FACT

The appellant has claimed entitlement to 38 U.S.C.A. § 1805 
benefits as a child born with spina bifida occulta.  Spina 
bifida occulta is specifically excluded as a disability under 
which benefits can be granted under 38 U.S.C.A. § 1805.


CONCLUSION OF LAW

There is no legal merit to the claim of entitlement to VA 
compensation benefits for the appellant as a child born with 
spina bifida occulta.  38 U.S.C.A. §§ 1802, 1805, 1815 (West 
2002); 38 C.F.R. § 3.814 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The appellant has been notified of the reasons for the denial 
of the claim in December 2007, and have been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the claim lacks legal 
merit.  As the law, and not the facts, is dispositive of the 
claim, the duties to notify and assist imposed by the VCAA 
are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002).

Analysis

The appellant claims that he is entitled to benefits under 
38 U.S.C.A. § 1805 as a child born with spina bifida.

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
Veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is 
the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the Veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002). 

Here, the Veteran is the father of the appellant.  The 
Veteran's DD-214 shows that he had foreign service for 6 
months and eight days in the USARV (United States Army 
Vietnam), specifically from July 1969 to February 1970; and 
was awarded the Vietnam Service Medal, Vietnam Campaign 
Medal, Combat Infantryman Badge, and Army Commendation Medal 
with "V" device, among other decorations.  The DD 214 
supports the appellant's claim that his father served in 
Vietnam.  

Nevertheless, a May 2001 private treatment record shows an 
assessment of spina bifida occulta L5 S1.  Pertinent 
regulation specifically excludes spina bifida occulta as a 
disability under which benefits can be granted.

Overall, the Board finds that compensation under the 
provisions of 38 U.S.C.A. §§ 1805(a), 1815 and 38 C.F.R. §§ 
3.814(a), 3.815 is not warranted.  Because there are no other 
regulatory provisions which allow for compensation for other 
birth defects, there is no evidence the appellant could 
submit that would allow the Board to grant the appellant's 
claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that where the law and not the evidence is 
dispositive the Board must deny the claim on the grounds of 
lack of legal merit or the lack of entitlement under the 
law).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


